[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                        FILED
                                                              U.S. COURT OF APPEALS
                              No. 11-10504                      ELEVENTH CIRCUIT
                          Non-Argument Calendar                 NOVEMBER 16, 2011
                        ________________________                     JOHN LEY
                                                                      CLERK
                 D.C. Docket No. 4:10-cr-00108-BAE-GRS-1



UNITED STATES OF AMERICA,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                     versus

SHEDRICK SPAULDING, JR.,
a.k.a. Al,

                               lllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                            (November 16, 2011)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     Amy Lee Copeland, appointed counsel for Shedrick Spaulding, Jr., has filed
a motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merits of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Spaulding’s conviction and sentence are AFFIRMED.




                                         2